t c memo united_states tax_court david lee smith and mary julia hook petitioners v commissioner of internal revenue respondent docket no filed date when this deficiency case was called for trial the parties represented that they had just reached a basis of settlement consisting of adjustments to income reflected on forms 4549-a income_tax discrepancy adjustments each of the forms included a line c for interest on which the amount was typed for each year in suit but no mention of interest was made by the parties among themselves or before the court after consultation the parties confirmed that the calculations reflected on the forms 4549-a were correct and that they were willing to settle on that basis and the court ordered them to file a stipulated decision document within days the parties could not stipulate instead r moved the court to enter decision in the amounts of tax additions to tax and penalties shown on the forms 4549-a with no decision as to interest p-w did not object to r’s motion and p-h cross-moved the court to enter decision in those same amounts of tax additions to tax and penalties plus zero amounts in interest held in a deficiency case under sec_6213 i r c the tax_court has no jurisdiction to determine interest due on the deficiency held further where r and p-w reasonably believed that interest was not included in the parties’ proposed settlement but p-h reasonably believed from the zero entries for interest on line c of forms 4549-a that zero interest was a term in the parties’ proposed settlement the parties failed to have a meeting of the minds on a material term and did not settle the case david lee smith pro_se ted h merriam for petitioner mary julia hook joan e steele for respondent memorandum opinion gustafson judge this case is before the court on the parties’ cross-motions for entry of decision on date respondent filed a motion for entry of decision requesting that the court enter a decision pursuant to the agreement of the parties determining deficiencies in tax additions to tax and penalties for the year sec_2001 through petitioner mary julia hook filed a response on date indicating that she does not object to the requested entry of decision petitioner david lee smith filed a response and cross-motion on date in which he objects to the entry of decision as requested by respondent and instead requests that decision be entered in those same amounts but including dollar_figure for interest we will deny both respondent’s motion and mr smith’s cross-motion for the reasons stated below background pretrial proceedings on date the internal_revenue_service irs issued to petitioners david lee smith and mary julia hook notices of deficiency pursuant to sec_6212 determining deficiencies in tax for the tax_year sec_2001 through along with additions to tax under sec_6651 and penalties under sec_6662 totaling dollar_figure attached to the notices were forms 4549-a income_tax discrepancy adjustments that showed the irs’s proposed adjustments to their income and that gave the deficiency on line and the additions to tax and penalties on line a and b that appeared on the notice_of_deficiency the forms 4549-a attached to the notices of deficiency also included a line c with the printed caption interest sec_6601 - computed to which was completed with the typed date the date one month after the forms were dated and in the column for each of the five years an amount of interest was stated these interest amounts totaled dollar_figure which was about percent of the total liabilities for tax additions to tax and penalties however as usual the interest amounts did not appear on the notices of deficiency on date mr smith and ms hook filed their petition challenging the deficiencies the irs had determined in 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure tax additions to tax and penalties the petitions made no mention of interest at that time both petitioners resided in colorado the petition alleged that the petitioners are married individuals who are separated ms hook thereafter obtained separate representation and mr smith represents himself since date the petitioners have each submitted their own non-joint filings in this case on date the court issued its notice that the case would be tried at the calendar commencing date in denver colorado after the issuance of that notice mr smith filed four motion sec_2 that if granted would have had the practical result of delaying the date trial the court denied all of his motions the case was called during the september calendar and the court ordered that the case would be tried on date settlement attempt on date the parties appeared and counsel for respondent informed the court that the parties had reached a basis of settlement she presented a computation form which shows all the adjustments to income for all of the issues for the years before the court respondent’s counsel requested to lodge the form with the court as the basis of settlement and 2on date mr smith moved to stay proceedings on date he moved to stay proceedings on date he moved to have himself dismissed from the case on date he moved to continue the trial and on date he moved to disqualify the undersigned judge request ed days for the filing of the decision document the document was lodged with the court the computation form consisted of two forms 4549-a like the equivalent forms previously attached to the notices of deficiency these forms gave for each of the five years amounts of deficiency on line and additions to tax and penalties on line a and b though in this instance those amounts totaled only dollar_figure--just slightly more than percent of the total_amounts on the notice_of_deficiency like the equivalent forms attached to the notice_of_deficiency these forms 4549-a also included a line c with the printed caption interest sec_6601 - computed to and in this instance it was completed with the typed date the date one month after the form was dated and in the column for each of the five years the figure was typed at the september hearing no mention was made of these entries at the september hearing counsel for ms hook explained that the parties had reached conceptually a simple settlement on the basis of the settled issues and the computations flow from there he indicated that this meant that the parties had not actually reached agreement on the amounts of deficiencies to be determined but had so far agreed only on the outcomes of the issues in the case the court instructed the parties to do whatever you need to do to satisfy yourself that these computations are correct and then when we know that we have an agreement we’ll accept this and proceed the court then recessed for minutes after which ms hook’s counsel and mr smith affirmed that they had confirmed the correctness of the calculations reflected on the form 4549a mr smith stated that he was willing to rely on what counsel for my co-petitioner has stated with respect to the accuracy of it i am willing to settle on that basis the court ordered the parties to cooperate in filing a stipulated decision document within days at the september hearing the parties made no mention of the subject of interest and no mention of the zero figures on line c neither party alleges any statement made among the parties outside the hearing that informs the terms of an agreement between the parties ms hook’s counsel did inform her apparently out of the hearing of the other parties that statutory interest would be added to the amount of any settlement failure to stipulate thereafter respondent prepared a draft decision document the draft was consistent with the conventions normally used to 3mr smith explicitly deferred to the judgment of ms hook’s counsel as to the terms of the agreement see hrg tr date your honor i don’t know anything about the factual basis for this settlement so i’m just taking counsel’s word that that is true and that’s fine if that is the case id pincite if my co-petitioner and her attorney agree to those numbers i do also id pincite there is no way i can figure the accuracy of those figures but i am willing to rely on what counsel for my co-petitioner has stated with respect to the accuracy of it presumably he has checked that out and i am willing to settle on that basis settle tax_court cases it consisted of two parts--first a decision determining deficiencies additions to tax and penalties for the suit years in the amounts on the forms 4549-a lodged on date followed by a blank to be signed by the judge and second below the judge’s signature blank three additional paragraphs followed by signature blocks for the parties the three paragraphs read as follows it is hereby stipulated that the court may enter the foregoing decision in this case it is further stipulated that interest will be assessed as provided by law on the deficiencies penalties and additions to tax due from petitioners it is further stipulated that effective upon the entry of this decision by the court petitioners waive the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiencies penalties and additions to tax plus statutory interest until the decision of the tax_court becomes final in correspondence with the irs mr smith objected to the second and third of these paragraphs as to the provision about interest mr smith wrote this stipulation would change the calculation agreed to by the parties and their attorneys and approved by the tax judge on september sic as you will recall the tax_court judge said that he would not permit any changes to be made to the september sic 4see internal_revenue_manual irm exhibit date see also irm pt date the separate stipulation document or the stipulation part of the combined stipulation and decision document should contain the following paragraph ‘it is stipulated that interest will be assessed as provided by law on the deficiency ies in tax addition s to tax and penalty ies due from petitioner s ’ calculation as to the provision about waiver of the restriction of sec_6213 mr smith stated simply i do not see the need for this stipulation motions for entry of decision on date respondent filed a motion for entry of decision asking the court to enter a decision in the amounts of deficiencies of tax additions to tax and penalties that appear on the forms 4549-a that were lodged with the court on date respondent does not request any decision or ruling either on waiver of the restriction of sec_6213 or on the issue of interest ms hook’s response to respondent’s motion explains her objection to the second and third paragraphs in the draft decision document it states that she should not be forced to stipulate to something to which she did not agree asserts that the court does not have the power to force ms hook to waive the sec_6213 restriction states that respondent has the power to assess interest even if it is not contained in the decision and states that she does not object to entry of decision of the deficiencies and penalties set forth on page of respondent’s motion for entry of decision mr smith’s response and cross-motion argues that respondent’s position is bizarre and frivolous in arguing that the tax_court lacks jurisdiction over issues concerning interest computed under sec_6601 mr smith moves the court to enter a decision in accordance with the date calculation and settlement including dollar_figure for interest mr smith does not allege that the parties ever discussed the issue of interest thus each of the parties asserts-- that the parties reached a settlement on date that pursuant to that settlement the court should enter a decision that the amounts of tax additions to tax and penalties that should be included in that decision are those that appear on the forms 4549-a lodged with the court on date and that the court’s decision should not address the restriction of sec_6213 the only dispute is as to interest respondent and ms hook both maintain that the court’s decision should not address interest and that the irs will thereafter be able to assess interest mr smith maintains that the court’s decision should address interest and that the amount of interest in the decision should be zero discussion i in a deficiency case the court has no jurisdiction to enter a decision as to interest on the taxpayer’s tax deficiencies when a taxpayer has an underpayment_of_tax interest will generally be due on that underpayment pursuant to sec_6601 as a result when the tax_court determines a deficiency in tax one result of that decision will typically be that the taxpayer will owe both the tax_deficiency determined and interest thereon however in its deficiency proceedings this court is a court of limited jurisdiction and is not empowered to decide general questions relating to interest 987_f2d_670 10th cir in a deficiency case brought under sec_6213 the tax_court has jurisdiction over tax additions to tax and penalties but it does not have jurisdiction over interest issues rather sec_6214 confers on this court jurisdiction to redetermine a deficiency and sec_6211 defines a deficiency as an amount of tax while sec_6601 does generally provide that references to tax shall be deemed also to refer to interest imposed by this section on such tax the section notes an explicit exception except subchapter_b of chapter ie sections relating to deficiency procedures see 95_tc_209 thus interest on a tax_deficiency is not properly before the tax_court in a deficiency case in the ordinary course after a tax_court decision redetermines a tax_deficiency interest is later assessed on that deficiency if the irs assesses more interest than the taxpayer believes is actually due then the tax_court may acquire jurisdiction to resolve the matter if the taxpayer files a timely motion under and satisfies the prerequisites of sec_7481 see rule 5see 484_us_3 6the other instances in which the tax_court may adjudicate interest issues are few where the irs has failed to abate continued however in this deficiency case the tax_court has never had jurisdiction over any interest that mr smith and ms hook may owe on their income_tax liabilities for through their petition did not request any relief as to interest and if it had made such a request then to that extent it would have been subject_to being stricken for lack of jurisdiction if this case proceeds to trial no evidence or argument can be offered as to interest issues and if such evidence were offered it would be ruled irrelevant if this case proceeds to decision without a settlement then the court’s decision will include no adjudication as to interest for any party we acknowledge that the exclusion of interest from deficiency jurisdiction may not be intuitive to taxpayers many of whom must be unacquainted with the details of deficiency jurisdiction and some of whom might wrongly assume that a deficiency_suit in the tax_court might resolve issues of statutory interest that fact should condition both the irs’s continued interest sec_6404 gives the tax_court jurisdiction to determine whether that failure was an abuse_of_discretion and in a so-called collection_due_process suit under sec_6330 the tax_court reviewing proposed collection activity by the irs may have jurisdiction to decide whether interest that the irs proposes to collect has been correctly computed see 122_tc_384 neither of those circumstances is pertinent in this deficiency case negotiation of settlements7 and the tax court’s entry of decisions based on settlements ii if the parties to a deficiency case in the tax_court settle issues that are not within the court’s jurisdiction their settlement does not expand the court’s jurisdiction tax litigants like other litigants may settle their cases by agreement in a tax case it ‘is not necessary that the parties execute a closing_agreement under sec_7121 in order to settle a case pending before this court but rather a settlement agreement may be reached through offer and acceptance made by letter or even in the absence of a writing ’ 108_tc_320 quoting lamborn v commissioner tcmemo_1994_515 affd without published opinion 208_f3d_205 3d cir a settlement of a lawsuit must by definition resolve the subject matter of the lawsuit and in many instances it will resolve only that subject matter certainly there should be no presumption that when parties settle a lawsuit they somehow 7we approve of the irs’s practice attempted here see supra p n of proposing settlement stipulations that explicitly recite the truism that the agreed-upon deficiency will bear statutory interest see irm pt date care should be taken to include prescribed stipulations acknowledging that interest will be assessed on the deficiency as required_by_law in all settlement decision documents see also irm pt date in every case in which a deficiency or an additional liability is stipulated it must be made clear to petitioners and documented that the service will not settle the case without petitioners acknowledging that interest will be computed and assessed as provided by a law this salutary practice should be continued since it will generally prevent misunderstandings or will at least as here flush them out early settle other outstanding matters between them in the absence of a general release or other express term a party settling a lawsuit should not be deemed to have settled matters outside the lawsuit in a tax_deficiency suit deficiency_interest is not at issue and a settlement of the suit that makes no mention of interest should not be construed to somehow settle the issue of interest sub silentio cf 931_f2d_405 6th cir in a bankruptcy suit a closing_agreement resolving amounts of income did not preclude the irs from assessing restricted interest against spendthrift because restricted interest was not a matter expressly agreed upon in the agreement 8see 15a c j s compromise settlement sec_40 a valid compromise_agreement is conclusive on the matters agreed on but only as to those matters which the parties fairly intended to include within its terms and their necessary consequences citing inter alia 439_f2d_300 10th cir cert_denied 404_us_829 see also 226_f3d_1170 10th cir 157_f3d_775 10th cir cf 126_tc_195 a form_906 closing_agreement which does not address additions to tax does not bar the commissioner from subsequently determining that a taxpayer is liable for additions to tax 90_tc_753 sec_7121 does not bind the parties to a form_906 closing_agreement as to the premises underlying their agreement they are bound only as to the matters agreed upon 9but see hurt v united_states 70_f3d_1261 table aftr2d 4th cir unpublished opinion nonacq 1991_1_cb_1 this case is distinguishable from hurt in that here respondent’s proposed decision document explicitly stated that interest would be due and the parties’ disagreement became apparent before they signed the final_decision document however it is possible for the commissioner and a deficiency_suit petitioner to enter into a settlement that resolves both issues that are in the tax court’s deficiency jurisdiction such as the suit-year deficiencies and issues that are not for example it is not unusual for the commissioner and a tax_court litigant to enter into a settlement that resolves non-suit-year deficiencies that arise from the same or similar issues that give rise to the suit-year deficiencies it is even theoretically possible though it would be unusual for the irs to enter into a settlement in which it waives interest10 which again is outside the court’s deficiency jurisdiction however that possibility does not expand the proper scope of a decision to be entered by the court just as a tax_court decision entered after the trial of a deficiency case will not address interest so a decision in such a case entered pursuant to settlement will not address interestdollar_figure the parties to a tax_court suit cannot by their settlement agreement confer on the court jurisdiction that it otherwise lacks 119_tc_356 even if the parties in a deficiency case unanimously requested it the court would not purport to enter a decision awarding or 10see 987_f2d_670 10th cir but see irm pt the service does not settle tax_court cases by waiving statutory interest assessments 11see anthony v united_states supra pincite the tax court’s decision in this case was merely a pro forma acceptance of the parties’ stipulated agreement the tax_court did not make an independent determination of interest due denying deficiency_interest to the commissioner thus if the commissioner and the taxpayer in a deficiency case were to enter into a settlement that explicitly involved a waiver of interest ie a matter outside the court’s deficiency jurisdiction then no decision entered by the court in the deficiency case would reflect that interest-waiver term rather the court would enter decision on the matters that are within its jurisdiction and the parties’ agreement as to interest would be reflected and effectuated elsewhere if the irs thereafter violated that agreement by for example assessing more interest than had been agreed to the taxpayer could eventually seek to enforce the terms of the agreementdollar_figure but in its deficiency case the tax_court could not anticipate and resolve such a dispute that is outside its jurisdiction thus even if mr smith were correct that the parties here had agreed to a zero-interest term as part of a settlement of this case the court could not enter a decision as to interest for that reason at least his cross-motion must be denied 12we do not here decide whether such a dispute could be brought under sec_7481 by motion before the tax_court cf 97_tc_453 our jurisdiction under sec_7481 is ‘solely to determine’ whether the taxpayer has made an overpayment of interest ‘imposed by this title ’ ie tit u s code thomas v commissioner tcmemo_1994_291 67_tcm_3130 or whether instead such a dispute must be brought in the court of federal claims under u s c sec_1491 or in federal district_court under u s c sec_1346 or either as a suit to enforce a contract or as a refund_suit iii the parties have not settled this case because they failed to reach agreement as to a material term for a further reason both motions for entry of decision must be denied the parties failed to effect a valid settlement agreement a settlement is a contract and consequently general principles of contract law determine whether the parties reached a settlement dorchester indus inc v commissioner supra pincite a prerequisite to the formation of an agreement is mutual assent--a meeting of the minds --to all its essential terms and the determination whether there was a meeting of minds sufficient to constitute a contract is one of factdollar_figure we find that the parties here did not reach a settlement because there was no meeting of the minds as to a material term that one of the parties had reason to think was under consideration--interest a material term is one that is significant or essential to the issue or matter at hand 122_tc_133 quoting black’s law dictionary 7th ed and interest is indeed significant here as of date statutory interest as computed by respondent equaled almost a fourth of the tax additions to tax and penalties that respondent had determined 13see estate of halder v commissioner tcmemo_2003_84 85_tcm_1051 denying a motion for entry of decision where failure to agree on the value of an asset in the estate prevented a meeting of the minds so as to settle an estate_tax case citing 241_f3d_135 2d cir am merch marine ins co v letton 9_f2d_799 2d cir cert_denied 271_us_688 90_tc_684 and manko v commissioner t c memo by date after the accrual of interest over an additional months the potential interest liability was an even greater proportion of the overall liability--and yet line c of the form 4549-a stated for whatever reason an amount of zero each party had a different understanding about this significant matter it would not now be within our jurisdiction to resolve in this deficiency_suit disputes between these parties about the amount of not-yet-assessed interest due under a contract between them that settled this casedollar_figure however it is within our jurisdiction to determine whether this case has actually been settled estate of halder v commissioner tcmemo_2003_84 t c m cch pincite and determining the existence or not of a settlement agreement is critical to our ability to enter a decision we have not tried this case on its merits so as to be able to enter a decision on the basis of our own findings rather we are asked to enter decision solely on the basis of an alleged agreement of the parties--but the parties cannot agree on the decision to be entered on the facts of this case we cannot enter decision on the basis proposed by either partydollar_figure 14compare sec_7481 discussed supra pp n involving post-assessment disputes of interest computations raised by motion within a year after the date of decision in a deficiency case 15even though respondent and ms hook agree on the terms to be entered we cannot enter decision as against ms hook alone since the liability is a joint liability and neither ms hook nor respondent has assented to the entry of decision against her continued mr smith is not a tax litigator he expressly disclaimed any ability to perform the computations required by form 4549-a the court called on him explicitly to affirm that the numbers that are reflected on this form 4549a are numbers that you are prepared to commit to and he made that affirmation he probably believed he was thereby agreeing to all the numbers stated there--including interest in the amount of on line c mr smith is not simply an uninformed taxpayer who made the unilateral mistake of assuming that interest is at issue in a deficiency_suit rather he relied on a document prepared by the irs that so far as he could tell expressly stated an interest amount of zero however respondent’s counsel and ms hook’s counsel--both experienced tax_court litigators--had a different understanding ie that the settlement they had negotiated would bear interest and for good reason they understood the tax court’s limited jurisdiction understood the generality that deficiencies upheld by the court bear deficiency_interest and were familiar with the irs’s practice see irm pt supra note under which it does not waive interest in settlements of deficiency suits respondent’s counsel initially lodged the form 4549-a only as a presentation of the parties’ basis of continued alone the denial of respondent’s motion will be without prejudice to any later joint motion by respondent and ms hook to sever the cases of the two petitioners under rule b and to enter decision against ms hook only settlement and not as a settlement agreement or stipulation a close reading of the transcript of the hearing held date shows that respondent’s counsel never said anything inconsistent with the notion that what was being agreed to was adjustments to income as a basis of settlement yielding deficiencies in tax additions to tax and penalties from her point of view the forms 4549-a were simply a means for describing the basis of their settlement the line for interest on that form was extraneous and the ostensible interest amounts of appearing thereon were place-holders evidently the equivalent of to be determined the issue here is not whether one of the parties should be permitted to repudiate modify or set_aside a settlement agreement cf clark v commissioner tcmemo_2008_279 but instead whether in fact a settlement was ever actually achieved in this case on the facts set out above the parties here did not settle this case because of their different perspectives they had different understandings of whether interest was a subject of their settlement negotiations because their apparent agreement was reached on the courthouse steps they did not have the opportunity beforehand that other deficiency litigants will have to confront explicitly the issue of statutory interest when the settlement decision document is prepared and to resolve any misunderstanding their failure to agree became apparent when they were unable to execute a stipulation in the absence of a settlement the case must now proceed in view of the foregoing an appropriate order will be issued
